Title: To James Madison from Thomas Jefferson, 12 February 1825
From: Jefferson, Thomas
To: Madison, James


        
          Monticello Feb. 12. 25.
        
        I concur with entire satisfaction in your amendment of my resolution, and am peculiarly pleased with your insertion of Genl Wash’ns addresses, which had not occurred to me or I should have referred to them also.
        I send you another letter of mr. Cabell’s which I think you will read with pleasure. Affectionate salutations.
      